Citation Nr: 0833259	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Wilson's disease.

2.  Entitlement to service connection for Alzheimer's 
disease.

3.  Entitlement to service connection for degenerative joint 
disease.

4.  Entitlement to service connection for diplopia, claimed 
as vision loss.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

Preliminarily, the Board notes that the veteran filed a claim 
for entitlement to service connection for Parkinson's disease 
in October 2002.  The veteran's claim was denied in a rating 
decision dated March 2003 on the grounds that the disability 
was not incurred in or aggravated by service, nor could it be 
presumed to have been incurred in service.  The veteran was 
notified of this decision in a letter dated March 26, 2003.  
A subsequent rating decision dated April 2003 confirmed the 
denial of the veteran's claim of entitlement to service 
connection for Parkinson's disease.  The veteran was notified 
of this decision in a letter dated April 8, 2003.

The veteran submitted a statement to VA in February 2005 in 
which he indicated "I am suffering of Parkinson's not 
Alzheimer [sic] and all of the conditions began while I was 
stationed in Texas . . ."  The Board construes this 
statement to be an attempt by the veteran to reopen his claim 
of entitlement to service connection for Parkinson's Disease.  
See 38 C.F.R. § 3.156 (2007).  Accordingly, this issue is 
referred to the RO for any appropriate action.

The veteran also filed another request for entitlement to 
special monthly pension based on aid and attendance and 
housebound status in November 2007.  This claim has not yet 
been adjudicated and is referred to the RO for any 
appropriate action.

The issue of entitlement to service connection for diplopia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has a current diagnosis of Wilson's 
disease.

2.  The competent and probative evidence of record does not 
show that the veteran has a current diagnosis of Alzheimer's 
disease.

3.  Degenerative joint disease was not present during 
service, arthritis was not manifest to any degree within one 
year after service, and any current degenerative joint 
disease is not attributable to any event, injury or disease 
during service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for Wilson's disease are not met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for establishing entitlement to service 
connection for Alzheimer's disease are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).
 
3.  The criteria for establishing entitlement to service 
connection for degenerative joint disease are not met, and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as 
arthritis, a psychosis, or an organic disease of the nervous 
system is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

I.  Alzheimer's disease and Wilson's disease

In this case, the veteran contends that his Alzheimer's 
disease and Wilson's disease are related to service.  The 
Board has reviewed the evidence of record.

Service treatment records (STRs) associated with the 
veteran's claims file are negative for a diagnosis of or 
treatment for Alzheimer's disease or Wilson's disease.  

The veteran was treated at VA and private medical facilities 
for both neurological and gastroenterological conditions 
following discharge from service, but there is no post-
service evidence of a diagnosis of Alzheimer's disease or 
Wilson's disease.

For example, the veteran sought VA treatment in February 
2002 after having headaches and intermittent "resting 
tremors" for approximately one year.  The veteran also 
reported having bilateral, crampy lower extremity pain, slow 
gait and movement, and signs of depression.  Upon physical 
examination, the examiner noted that the veteran's symptoms 
correlated with a diagnosis of Parkinson's disease.  No 
evidence of Alzheimer's or Wilson's disease was found at 
that time.   

Associated with the veteran's claims file is a treatment 
note dated June 2002 from the Diagnostic Health Services of 
Puerto Rico, Inc.  The veteran reported that he had numbness 
in his entire body approximately four years ago.  The 
symptoms purportedly worsened over the past year, and the 
veteran indicated that he now had whole body tremors.  The 
veteran reported that he was previously diagnosed as having 
Parkinson's disease.  The impression was mild essential 
tremors, exacerbated by a psychiatric condition.  The 
examiner opined that the veteran's current tremors were 
secondary to a mood or anxiety problem.  No evidence of 
Alzheimer's or Wilson's disease was found at that time.   

In September 2002, the veteran was afforded a private 
neurological evaluation by Z. Boria, M.D.  The veteran 
indicated that he had numbness in his hands and legs dating 
back to May 2000.  The diagnostic impression was movement 
disorder, cause undetermined.  Dr. Boria also stated that 
the veteran's involuntary movements of the trunk and 
extremities were not "typical Parkinsonian."  The 
veteran's disability, according to Dr. Boria, presented a 
"serious handicap" for the kinds of work that the veteran 
performed previously.  No evidence of Alzheimer's or 
Wilson's disease was found at that time.   

The veteran sought VA care in December 2002 after having 
numbness and tingling in his legs and hands.  The veteran's 
past medical history was significant for neck pain and 
cervical radiculopathy.  Electromyographic (EMG) testing was 
normal. 

The veteran was afforded a VA Aid and Attendance Examination 
in January 2003.  The veteran's past medical history was 
significant for treatment of shaking of the whole body, the 
onset of which was approximately one and one-half years 
prior to this examination.  The veteran also reported 
treatment for a movement disorder, to include tremors of an 
undetermined nature, elevated liver function tests (LFTs), 
and suspected Wilson's disease.  The examiner diagnosed the 
veteran as having migraine headaches, high blood pressure, 
cervical degenerative disc disease with radiculopathy, and 
lumbar radiculitis.  The examiner also diagnosed the veteran 
as having a movement disorder as well as generalized shaking 
and tremors, and the examiner sought to rule out Wilson's 
disease.  (Emphasis added).  No formal diagnosis of Wilson's 
disease was rendered at that time.

The veteran was also given a VA Compensation and Pension 
(C&P) Neurologic Examination in January 2003.  The veteran 
reported having tremors, among other conditions.  The 
examiner reviewed the veteran's medical records and observed 
that he underwent an EMG study in December 2002.  The 
results of the EMG study were normal.  At the time of the 
examination, the veteran was also given a computed 
tomography (CT) scan of the cervical spine in an effort to 
determine the etiology of the tremors.  The CT scan showed 
no evidence of canal stenosis.  The examiner diagnosed the 
veteran as having headaches and Parkinsonism, suspected 
degenerative brain disease, "probably Parkinson plus 
syndrome due to diffuse Louie Body Disease." 

In a VA treatment note dated June 2004, the veteran's 
tremors were attributed to a "psychogenic" reason.  It was 
also noted that the veteran's recurrent elevated liver 
function tests (LFTs) were resolved.  A sonogram 
administered at that time showed evidence of asymptomatic 
right nephrolithiasis.  The veteran was counseled on the 
importance of avoiding alcohol use.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for Alzheimer's or Wilson's disease.  The 
veteran's STRs are negative for any diagnosis of or treatment 
for these diseases, and there is no evidence of a psychosis 
within one year after separation of service.  Additionally, 
there is no post-service evidence showing that the veteran 
was diagnosed with or treated for Alzheimer's or Wilson's 
diseases.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has currently diagnosed 
Alzheimer's or Wilson's diseases.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (noting that the requirement of 
a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing current medical diagnoses of Alzheimer's or Wilson's 
diseases.  Rather, the medical evidence of record shows that 
the veteran was treated for numbness and tingling of his 
extremities as well as for tremors and Parkinson's disease.  
Therefore, the Board concludes that the veteran's claims for 
service connection must be denied in the absence of any 
current clinical evidence confirming the presence of the 
claimed disabilities. 
II.  Degenerative Joint Disease

The veteran also contends that he has degenerative joint 
disease that is related to service.  The Board has reviewed 
the evidence of record.  Notably, the veteran's STRs are 
negative for a diagnosis of or treatment for any 
musculoskeletal abnormalities.  There is also no evidence of 
arthritis within one year after discharge from service.     

The first pertinent post-service evidence of record is dated 
September 2000.  The veteran sought care from the Puerto Rico 
State Insurance Fund (SIF).  He reported having neck pain 
that radiated to his hands, lower back, and knees.  The 
veteran stated that this pain began as a result of "building 
machines" at work.  The impression was "rule out 
spondylolothesis."  The veteran also underwent magnetic 
resonance imaging (MRI) of the cervical and lumbar spine at a 
private medical facility in September 2000.  MRI results were 
interpreted to be normal.  A follow-up SIF note also dated 
September 2000 found the veteran to have cervical and lumbar 
sprain.  The veteran also had a computed tomography (CT) scan 
of his head in November 2000.  The CT was negative and no 
abnormalities were found.  No references to the veteran's 
military service were contained in these treatment notes.  

The veteran presented to a VA medical facility in June 2001 
for a back evaluation.  The veteran reported a history of 
disc disease and stated that the condition of his back had 
worsened.  Upon physical examination, the examiner noted the 
presence of tense neck muscles.  The impression was disc 
disease and muscle spasms.

In October 2001, the veteran sought private care from E. 
Baume, M.D. for his back.  X-rays of the veteran's cervical 
and lumbar spine were suggestive of paravertebral muscle 
spasm, but the x-rays were otherwise normal.  No references 
to the veteran's military service were contained in the 
treatment note.  

The veteran received additional private care that same month 
from E. Viera, M.D.  The veteran reported subjective 
complaints of low back and neck pain, the onset of which was 
approximately two years ago.  The veteran described the pain 
as radiating and constant, and rated the pain as a "7" on a 
scale of one to ten.  The impression was chronic low back and 
neck pain, cervical and lumbosacral strain, and cervical and 
lumbosacral radiculopathy by history.  No references to the 
veteran's military service were contained in the treatment 
note.  

The veteran filed a claim for Social Security Disability 
benefits in October 2002 based on "tremors, cervicalgia, and 
lumbalgia."  Records associated with the veteran's claims 
file showed that the veteran was "disabled" as a result of 
these conditions on February 1, 2002.  No references to the 
veteran's military service are contained in these records. 

The veteran was afforded a VA Aid and Attendance Examination 
in January 2003.  The examiner reviewed the veteran's medical 
history and noted that it was significant for "disc 
disease," among other conditions.  The veteran indicated 
that he was diagnosed as having lumbar and cervical 
radiculopathy for approximately three years.  Spine x-rays 
taken at that time were interpreted to be normal.  The 
impression was cervical degenerative disc disease (DDD) with 
cervical radiculopathy.  The veteran was also diagnosed as 
having lumbar radiculitis.     

M. Pavia, M.D. submitted a statement in support of the 
veteran's claim dated May 2004 in which he indicated that 
the veteran had chronic low back pain and cervical pain, 
among other conditions. 

The veteran presented to VA in June 2004 as part of a primary 
care follow-up appointment.  The veteran reported having a 
variety of chronic medical conditions, to include DDD and 
joint pain.  X-rays of the veteran's spine were normal.  The 
impression was lumbar and cervical pain, condition relieved 
by medication.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection in this instance.  The veteran's STRs are negative 
for any diagnosis of or treatment for DJD or other 
musculoskeletal abnormalities, and there is no evidence of 
arthritis within one year after separation of service.  The 
first pertinent post-service evidence of record showing a 
degenerative condition is dated June 2001, over two decades 
after discharge from service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of over two decades between service and 
the first evidence of a degenerative condition is evidence 
against the veteran's claim.  Furthermore, there is no 
competent medical evidence of record linking the veteran's 
degenerative condition to his period of active service.  
Rather, the pertinent evidence of record reflects that the 
onset of the veteran's degenerative condition was likely the 
result of his work as a tool and die maker after service.
 
The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
painful joints or decreased range of motion, but the veteran 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his degenerative condition.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's degenerative condition to 
service would certainly be speculative, particularly where, 
as here, competent medical evidence of record suggests that 
the origin of the veteran's condition appears to be related 
to his post-service employment as a tool and die maker.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2007).  

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

Here, the veteran's STRs were negative for any in-service 
treatment for or diagnosis of a musculoskeletal disability or 
degenerative condition.  Thus, there are no such conditions 
"noted" in the STRs.  The Board acknowledges that the 
veteran reported a long-standing history of pain dating to 
September 2000, but pain alone is not a disability for which 
VA compensation can be awarded.  See Sanchez-Benitez, supra.  
Thus, the Board finds that the veteran failed to establish 
continuity of symptomatology in this case.  Even if the Board 
was to find that there was continuity of symptomatology in 
light of the continued complaints of pain and/or a 
degenerative condition, the record does not support a link 
between the veteran's symptoms and his period of active 
service.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosed degenerative condition, but there is no competent 
medical evidence to link this condition, which occurred many 
years after discharge from service, to the veteran's period 
of active service.  Accordingly, the Board concludes that the 
veteran's claim for service connection must be denied.
  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in August 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.
  
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice, 
in August 2004, of what type of information and evidence was 
needed to substantiate his claims for service connection, and 
he was provided with notice, in April 2008, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The April 
2008 notice was provided after the rating decision on appeal, 
however, such error is harmless as the claims are being 
denied and no ratings or effective dates will be assigned.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA examination in 
connection with his claim for Alzheimer's disease.

With regard to the veteran's claims, the Board notes that the 
veteran was not afforded a VA examination in connection with 
these claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claims is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
degenerative condition, but there is no evidence that the 
veteran was diagnosed with Wilson's disease or Alzheimer's 
disease.  The second element to be addressed is whether the 
evidence establishes that the veteran suffered an in-service 
event, injury or disease.  In this case, the veteran claims 
that his disabilities are related to service, but service 
treatment records are negative for any gastroenterological, 
psychological or musculoskeletal abnormalities.  The third 
element is whether the evidence indicates that a disability 
may be associated with service or another service-connected 
disability.  In this case, there is no competent evidence 
indicating the veteran's degenerative condition may be 
related to any incident of service.  Rather, the onset of the 
veteran's degenerative condition has purportedly been linked 
to his post-service employment as a tool and die maker.  The 
fourth element is whether there is sufficient competent 
medical evidence of record to make a decision on the claim.  
In this case, there is sufficient competent medical evidence 
of record to make a decision.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for Wilson's disease is denied.
 
Service connection for Alzheimer's disease is denied.

Service connection for degenerative joint disease is denied.


REMAND

III.  Diplopia

The veteran filed a claim of entitlement to service 
connection for diplopia, claimed as vision loss, in January 
2004.  The veteran's claim was denied in a rating decision 
dated July 2004.  He filed a timely notice of disagreement 
(NOD) in August 2004.  However, the record does not reflect 
that the veteran was issued a statement of the case (SOC).  
Thus, the RO should provide the veteran an SOC that addresses 
the issue of entitlement to service connection for vision 
loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative, if any, addressing the 
issue of  entitlement to service 
connection for diplopia, claimed as vision 
loss.  The veteran and his representative, 
if any, should be notified of the time 
limit within which a substantive appeal 
must be filed in order to perfect an 
appeal on the issue to secure appellate 
review by this Board.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


